In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00052-CV

CORY RAY SHELBY, Appellant                §    On Appeal from the 325th District
                                               Court
                                          §
                                               of Tarrant County (325-672025-19)
V.                                        §
                                               September 23, 2021
                                          §
SHAKKA SHANEAK JAMES, Appellee                 Memorandum Opinion by Chief Justice
                                               Sudderth

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the court

costs imposed against Cory Ray Shelby. It is ordered that the judgment of the trial

court is affirmed as modified.

                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bonnie Sudderth
                                        Chief Justice Bonnie Sudderth